
	
		I
		111th CONGRESS
		1st Session
		H. R. 452
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Teague (for
			 himself, Ms. Fudge,
			 Mr. Heinrich, and
			 Mr. Lujan) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make the
		  child credit refundable for 5 years.
	
	
		1.Child credit made refundable
			 for 5 years
			(a)In
			 generalSection 24 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(g)Special rule for
				2009 through 2013In the case
				of any taxable year beginning in 2009, 2010, 2011, 2012, or 2013—
						(1)the aggregate
				credits allowed to a taxpayer under subpart C shall be increased by the credit
				which is allowable under this section without regard to this subsection and
				subsection (d),
						(2)the limitation
				under section 26(a)(2) or subsection (b)(3), as the case may be, and subsection
				(d) shall not apply, and
						(3)the amount of the
				credit allowed under this subsection shall not be treated as a credit allowed
				under this
				subpart.
						.
			(b)Conforming
			 amendmentParagraph (2) of section 1324(b) of title 31, United
			 States Code, is amended by inserting 24 (by reason of subsection (g)
			 thereof), before 36,.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
